Citation Nr: 0824623	
Decision Date: 07/23/08    Archive Date: 07/30/08	

DOCKET NO.  05-28 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for headaches, to 
include as secondary to fibromyalgia. 

3.  Entitlement to service connection for a chronic low back 
disorder, to include as secondary to fibromyalgia. 

4.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to fibromyalgia. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision that, in 
pertinent part, denied service connection for fibromyalgia 
(also claimed as chest pains) and for a chronic low back 
disorder.  That rating decision also resulted in a grant of 
service connection for GERD.  A disability rating of 10 
percent was assigned, effective April 9, 2004.  The veteran 
has also appealed from a January 2006 rating decision of the 
Houston RO that denied entitlement to service connection for 
a right foot disability, a left foot disability, and 
headaches. 

The Board notes that in addition to the GERD, service 
connection is in effect for chondromalacia of the patella of 
the right knee.  A 10 percent rating has been in effect since 
September 1993.  A combined disability rating of 20 percent 
has been in effect since April 9, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.


REMAND

With regard to the veteran's GERD, she was accorded a 
compensation and pension examination by VA in March 2007.  
The veteran's history included a notation of GERD symptoms 
occurring only 2 to 3 times a week depending on activity 
levels and particular food consumption.  It was also noted 
that the veteran denied any functional impact associated with 
the GERD symptoms.  However, at the time of the video 
conference hearing before the undersigned in May 2008, she 
testified, among other things, that she was having trouble 
with medication for her GERD.  She stated that for the past 6 
or 7 months she had periods of vomiting.  She added that it 
would incapacitate her sometimes to the point where some of 
the episodes had required her to be in bed all day 
(Transcript, pages 4 and 5).  Also, in contrast to a 
statement made at the time of the examination earlier that 
year, she indicated that the GERD had impacted her daily life 
to the point where she had had to change jobs (Transcript, 
page 6).  She also gave testimony that the medication was 
actually causing her to gain weight, rather than lose weight 
(Transcript, page 10).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than originally rated, and available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  While the rating 
examination of the veteran that took place in March 2007 was 
not that long ago, the Board notes that the examiner at that 
time wanted to order an endoscopic procedure to evaluate the 
veteran for evidence of GERD.  There is no indication this 
was accomplished.  Additionally, at the time of her hearing 
in May 2008, more than one year after the 2007 examination, 
the veteran described a much more incapacitating disability 
picture attributable to the symptoms of GERD than at the time 
of the 2007 examination.

With regard to the claims for service connection, at the 
hearing, the veteran testified that the gist of her 
contentions is that her current back problems, foot 
difficulties, and headaches are all associated with her 
fibromyalgia (Transcript, page 11).  A review of the evidence 
of record reveals that her service treatment records show 
that she was seen on one occasion in February 1988 for what 
was diagnosed as viral syndrome.  She asserts that the 
problems for which she received treatment in service, 
including the viral syndrome, were indications of the 
presence of fibromyalgia.  In this regard, she recalled 
talking to a VA physician about the fibromyalgia.  She stated 
"he told me that more likely than not it probably was but 
because it was fibromyalgia they didn't know very much about 
it, that he wasn't going to make that judgment because his 
colleagues would question him because of that because they 
didn't have much information on fibromyalgia yet..." 
(Transcript, page 17).  The Board is aware that the veteran 
was accorded an examination by a VA physician in April 2007 
for evaluation of her headaches.  The physician stated that 
there was no evidence that specifically linked the veteran's 
current headaches to her military service.  However, the 
physician did not address fibromyalgia and whether there 
might be any relationship between the veteran's headaches and 
her fibromyalgia.

The Board believes that an examination by a physician 
knowledgeable in fibromyalgia would be helpful.  The case is 
therefore REMANDED for the following actions:

1.  The veteran should be afforded an 
examination by a physician knowledgeable 
in gastrointestinal disorders to 
ascertain the current nature and extent 
of impairment attributable to her GERD.  
The claims folders should be made 
available to the examiner for review.  
Any necessary tests are to be 
accomplished.  The examiner should 
express an opinion as to the impact of 
the veteran's GERD on her ability to 
function in daily life.

2.  The veteran should be accorded an 
examination by a physician knowledgeable 
in fibromyalgia.  The claims folders 
should be made available to the examiner 
for review and notation of this should be 
made in the examination report.  Any 
necessary tests are to be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any currently shown 
fibromyalgia, low back disability, 
headaches, and/or bilateral foot disorder 
are etiologically related to service or 
were present within one year of her 
discharge therefrom.  If the examiner 
concludes that it is at least as likely 
as not that any currently identified 
fibromyalgia is etiologically related to 
service or was present within one year of 
the veteran's discharge therefrom, the 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any currently shown low back 
disability, headaches, and/or bilateral 
foot disorder was caused or chronically 
worsened by fibromyalgia.

3.  After the development requested above 
has been completed to the extent 
possible, VA should again review the 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a Supplemental 
Statement of the Case and be given the 
opportunity for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

